*697Appeal from the District Court of the United States for the Eastern District of Louisiana.-

Per Curiam:

The decree granting an interlocutory injunction is affirmed; Alabama v. United States, 279 U. S. 229, 231; United Gas Co. v. Public Service Comm’n, 278 U. S. 322, 326, 327; Danger v. Grandin Farmers Coöperative Elevator Co., 292 U. S. 605; Baldwin, Commissioner, v. G. A. F. Seelig, Inc., 293 U. S. 522.
Mr. Roberts C. Milling, with whom Messrs. Charles H. Blish and Wm. K. Hall were on the brief, for appellee.